Citation Nr: 1709642	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  01-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for lumbosacral strain with degenerative arthritis and intervertebral disc syndrome.

2.  Entitlement to an increased initial disability rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling prior to February 24, 2016, and 40 percent disabling on and after that date.

3.  Entitlement to a temporary total evaluation.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to February 24, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1988 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 1992 and May 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

The September 1992 rating decision granted service connection for four disabilities, and the Veteran appealed the rating evaluations.  The Board remanded the claims on several occasions.  Over the course of two decisions, dated in July 2009 and July 2011, the Board adjudicated those issues.  However, in July 2011, the Board determined that the issue of entitlement to a TDIU had been raised in a May 2001 letter pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The Board then remanded the TDIU claim for adjudication.

In April 2012, the Board denied the claim for a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2013, the Court granted the parties' Joint Motion for Remand (JMR) to vacate the Board's decision and remanded the case for readjudication in accordance with the JMR.  In December 2013, the Board remanded the TDIU claim for further development.

The March 2014 rating decision granted service connection for degenerative arthritis with intervertebral disc syndrome (claimed as chronic lumbar spine degenerative disc disease) effective April 25, 2013, and evaluated it with the Veteran's service-connected lumbosacral strain.  Evaluation of lumbosacral strain with degenerative arthritis and intervertebral disc syndrome, which was rated as 40 percent disabling, was continued.  The rating decision also granted service connection for radiculopathy of the right lower extremity, as secondary to degenerative arthritis and intervertebral disc syndrome, with an evaluation of 20 percent effective April 25, 2013.  Finally, entitlement to a temporary total evaluation was denied.

Subsequently, in an April 2016 rating decision, the RO awarded a 40 percent rating for radiculopathy of the right lower extremity effective February 24, 2016.  As this grant does not represent an award of the maximum rating available or address the period prior to February 24, 2016, the Veteran's claim for a higher rating remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (in a claim for an increased rating, a veteran is presumed to be seeking the maximum benefit allowable).  

In April 2006, the Veteran testified at a hearing before a Veterans Law Judge (VLJ), and a transcript of the hearing is associated with the claims file.  The Veteran was notified in September 2016 that the VLJ who conducted the aforementioned hearing is no longer employed by the Board.  The Veteran was told that the Board could make a decision on the appellate record as it stood, but that he had the right to testify at another hearing.  He was informed that, if he did not respond within 30 days of the date of the letter to indicate his preference, the Board would assume that he does not want another hearing and proceed to adjudicate his case.  The Veteran did not respond to the September 2016 letter.  Therefore, the Board has proceeded to consider the Veteran's case on the evidence of record.  

FINDINGS OF FACT

1.  The Veteran's lumbosacral strain with degenerative arthritis and intervertebral disc syndrome does not result in ankylosis of the entire thoracolumbar spine or in any incapacitating episodes.  
2.  With respect to the period prior to February 24, 2016, the Veteran does not have moderately-severe incomplete paralysis of the sciatic nerve

3.  With respect to the period on and after February 24, 2016, the Veteran does not have severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.

4.  The evidence does not show that the Veteran required hospital treatment for a period in excess of 21 days for a service-connected disability, surgery for a service-connected disability, or immobilization by cast to treat a service-connected joint disability.  

5.  The weight of the competent and probative evidence indicates that the impairment caused by the Veteran's service-connected disabilities did not render him unable to secure and follow a substantially-gainful occupation during the appeal period.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in excess of 40 percent for lumbosacral strain with degenerative arthritis and intervertebral disc syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2016).

2.  The criteria for entitlement to an initial disability rating for radiculopathy of the right lower extremity in excess of 20 percent prior to February 24, 2016, and 40 percent on and after that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

3.  The criteria for entitlement to a temporary total evaluation have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.29, 4.30 (2016).

4.  The criteria for a TDIU prior to February 24, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

VA's duty to notify was satisfied by the April 2013 fully developed claim form as well as a January 2014 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. 
§ 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The record also reflects that VA has made efforts to assist the Veteran in the development of his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, service personnel records, VA medical records, VA examination reports, and the statements of the Veteran and his representative.  In addition, the Veteran was afforded adequate VA examinations in March 2014 and February 2016 that described the severity of the Veteran's lumbosacral strain and radiculopathy of the right lower extremity in sufficient detail so that the Board's evaluation is an informed determination.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board finds substantial compliance with its December 2013 remand instructions pertaining to the TDIU claim.  The Board remanded the Veteran's claim to obtain medical records for treatment since 2011, development of his employment history, including providing the Veteran with a Veterans Application for Increased Compensation Based on Unemployability (VA Form 21-8940) to complete, and VA examinations regarding the Veteran's current employability.  By January 2014 and November 2015 letters, the RO requested that the Veteran complete and return a VA Form 21-8940.  The November 2015 letter also requested that the Veteran identify medical treatment and provide additional employment information.  The Veteran did not, however, respond to the RO's requests.  

A substantially complete VA Form 21-8940 is generally required to establish entitlement to a TDIU because it gathers relevant information regarding a veteran's employment and educational histories.  Although the Veteran did not provide the requested information, the Board finds that the record contains sufficient information for it to make an informed determination regarding the Veteran's TDIU claim.  VA treatment records were associated with the claims file that reflect the Veteran's employment status.  Adequate VA examinations were provided in February and September 2016 in connection with the Veteran's service-connected disabilities.  The reports provide sufficient information regarding the Veteran's current employability status to allow the Board to render an informed decision.  

The Board acknowledges that the requested VA Form 21-8940 and employment information may have provided evidence helpful to the Veteran's claim.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to his claim, he also has a duty to assist and cooperate with VA in developing evidence.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Additionally, the Board instructed in the remand that the TDIU claim be submitted to the Under Secretary for Benefits or the Direction of the Compensation Service for extraschedular consideration, which was not done.  However, the Board now finds that such submissions were unnecessary because the Veteran meets the schedular requirements for a TDIU.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).
The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claims.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless and the case is ready for adjudication.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Increased Ratings

General Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27 (2016).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evidence to be considered in the appeal of an initial assignment of a disability rating, such as in the case of the claim relating to radiculopathy of the right lower extremity, is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, such as in the case of the claim relating to the back, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period, a concept known as the "staging" of ratings.  Fenderson, 12 Vet. App. at 126-27; Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the veteran experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2015); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  However, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Mitchell, 25 Vet. App. at 33 and 43.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The intent of the Rating Schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  38 C.F.R. § 4.59.  However, consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Lumbosacral Strain

The Veteran contends that he is entitled to a higher rating for his service-connected lumbosacral strain with degenerative arthritis and intervertebral disc syndrome (IVDS).  Such disability is rated as 40 percent disabling under Diagnostic Code 5243, which contemplates IVDS.  

Under VA's Rating Schedule, disabilities of the spine are to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2016).

The General Rating Formula provides the same rating criteria for Diagnostic Codes 5235 through 5243.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  Id.  

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.  Id. Note (1).  

Normal ranges of motion of the thoracolumbar spine are forward flexion from 0 degrees to 90 degrees, and 0 degrees to 30 degrees for extension, left and right lateral flexion, and left and right lateral rotation.  Id. Note (2) and Plate V.  Combined range of motion of the thoracolumbar spine refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id. Note (2).

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.  Id. Note (5).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, IVDS is evaluated on the total duration of incapacitating episodes over the past 12 months.  A 10 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least one but less than 2 weeks during the past 12 months.  A 20 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least 2 but less than 4 weeks during the past 12 months.  A 40 percent rating requires that the disability be productive of incapacitating episodes having a total duration of at least 4 but less than 6 weeks during the past 12 months.  A maximum 60 percent rating is available when the condition is manifested by incapacitating episodes having a total duration of at least 6 but less than 12 weeks during the past 12 months.  38 C.F.R. § 4.71a, The Spine, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2016).  An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. Note (1).

At his March 2014 VA examination, the Veteran reported back and right leg pain and flare-ups.  On examination, forward flexion was to 55 degrees, with painful motion beginning at 20 degrees.  Extension ended at 0 degrees, with pain at 0 degrees.  Right and left lateral flexion and rotation each ended at 15 degrees, with painful motion beginning at 10 degrees.  After repetitive-use testing, there was no change in range of motion, with the exception that extension ended at 15 degrees.  After repetitive-use testing, the Veteran exhibited less movement than normal; pain on movement; disturbance of locomotion; interference with sitting, standing, and/or weight-bearing; and lack of endurance.  He reported a tender lumbar spine.  He had muscle spasms and guarding that did not result in abnormal gait or spinal contour.  There was no ankylosis of the spine.  

The examiner determined that pain, but not weakness, fatigability, or incoordination, could significantly limit functional ability during flare-ups, or when the joint was used repeatedly over a period of time, and that there was additional limitation in the baseline range of motion due to pain on use or during flare-ups.  The examiner continued that it would be pure speculation to state what additional range of motion loss would be present due to pain because the Veteran was not examined during a flare-up.  

The examiner diagnosed radiculopathy in the right lower extremity.  There were no other neurologic abnormalities or findings related to the back disability, such as bowel or bladder problems/pathologic reflexes.  The Veteran regularly used braces and canes to assist with ambulation.  He had not had any incapacitating episodes over the past 12 months due to IVDS.  Arthritis had been documented by imaging studies.  The examiner noted that the Veteran was limited to light sedentary work.  
The Veteran was afforded a second VA examination in February 2016.  He reported constant lower back pain that increased with standing, walking, bending, lifting, and twisting.  He also reported having flare-ups that resulted in decreased range of motion.  

On examination, forward flexion was to 30 degrees, extension was to 10 degrees, right and left lateral flexion were to 30 degrees, right lateral rotation was to 15 degrees, and left lateral rotation was to 20 degrees.  Pain was noted with range of motion in all planes and with weight bearing.  There was left paraspinal low back tenderness to palpation.  The Veteran was able to perform repetitive use testing without additional loss of function or range of motion.  The examination was conducted during a flare-up.  The examiner found that pain, weakness, fatigability, and incoordination did not significantly limit functional ability during the flare-up or with repeated use over a period of time.  

The Veteran exhibited guarding or muscle spasm that did not result in abnormal gait or spinal contour.  He regularly used a back brace and occasionally used a cane due to his back disability.  There was no muscle atrophy or ankylosis of the spine.  

The Veteran was diagnosed as having radiculopathy of the bilateral lower extremities; however, he had no other neurologic abnormalities.  There were no incapacitating episodes due to IVDS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  The examiner opined that the Veteran's back disability would prevent him from doing physical, but not sedentary work.  

After a careful and thorough review of all the medical and lay evidence of record and taking into account possible additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, the Board finds that the currently assigned 40 percent disability rating for the Veteran's service-connected lumbosacral strain with degenerative arthritis and IVDS appropriately approximates the Veteran's degree of disability for the entire period on appeal.  

Under the General Rating Criteria, a rating higher than 40 percent is not warranted.  There is no record evidence of unfavorable ankylosis of the entire thoracolumbar spine that would warrant a 50 percent disability rating, or unfavorable ankylosis of the entire spine that would warrant a 100 percent disability rating. 

The Board notes that a 20 percent disability rating is assigned under the General Rating Criteria, in relevant part, for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  At the March 2014 VA examination, the Veteran exhibited forward flexion to 55 degrees and had a combined range of motion of 115 degrees.  As such, the Veteran only satisfied the objective criteria for a 20 percent rating at the time of the March 2014 examination.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the Veteran did not meet the criteria for even a compensable rating during the period on appeal.  There is no evidence of any incapacitating episodes for which a physician prescribed treatment and bed rest during the entire period on appeal.  

With regard to assigning a higher disability rating based on functional loss with repeated use or during flare-ups, the Board has carefully considered the Veteran's reported symptoms due to his low back disability.  However, the Board finds that the 40 percent disability rating currently assigned under Diagnostic Code 5243 adequately encompasses additional functional loss, such as pain with motion and functional limitation on use, including during periods of flare-ups.  

The Board acknowledges that the March 2014 VA examiner concluded that pain could significantly limit range of motion and functional ability during flare-ups or with repeated use, and that it would be pure speculation to state what additional range of motion loss would be present due to pain on use or during flare-ups because the Veteran was not examined during a flare-up.  The Board finds that the VA examiner has rendered a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("[w]hile VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  

Moreover, objective results at the March 2014 VA examination after repetitive-use testing show that range of motion either stayed the same or improved.  In addition, as noted above, the Veteran only satisfied the objective criteria for a 20 percent rating based on the March 2014 examination.  Therefore, the current 40 percent disability rating more than adequately compensates the Veteran for any additional decrease in range of motion or function due to pain on use or during a flare-up.  

Finally, the February 2016 VA examination was performed during a flare-up and the examiner determiner that pain, weakness, fatigability, and incoordination did not significantly limit functional ability during the flare-up or with repeated use.  Thus, there is no credible probative evidence showing that the disability meets a higher schedular rating.  

The Board notes that the Veteran has been found to have degenerative arthritis of the lower back.  Diagnostic Code 5242 applies to degenerative arthritis of the spine and states to see Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis, when substantiated by x-rays, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under 38 C.F.R. § 4.45(f), the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae are considered groups of minor joints, ratable on a parity with major joints.  
In the present situation, a separate, additional rating for the Veteran's arthritis would constitute the evaluation of the same disability and symptomatology under multiple diagnoses in contravention of the pyramiding prohibition.  38 C.F.R. § 4.14; Esteban, supra.  A separate rating also is not warranted based on the terms of Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

In this case, the Veteran's low back disability has been evaluated as 40 percent disabling under the General Rating Criteria based on limitation of motion of forward flexion of the thoracolumbar spine of 30 degrees or less.  Thus, Diagnostic Code 5003 is not for application because the Veteran's disability has been rated based on limitation of motion.  Moreover, Diagnostic Code 5003 does not provide for a rating higher than 20 percent.  Thus, alternatively rating the Veteran's low back disorder under the criteria for arthritis could not result in a rating higher than the currently assigned 40 percent disability rating.

The General Rating Formula provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, The Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  No bowel or bladder impairment has been documented during the period on appeal.  However, the March 2014 VA examiner diagnosed radiculopathy of the right lower extremity, and service connection was granted by the March 2014 rating decision.  The September 2016 VA examiner additionally diagnosed radiculopathy of the left lower extremity.  An April 2016 rating decision granted service connection for radiculopathy of the left lower extremity and increased the rating for the right lower extremity.  As such, the Veteran's radiculopathy symptoms are addressed in separate ratings, and there is no record evidence of any other neurologic abnormalities related to the Veteran's lower back.  

The Board finds further that there is no basis for staged rating of the Veteran's low back disability, as the Veteran's back disability remanded relatively stable throughout the appeal period.  See Hart, 21 Vet. App. at 509-10.  
In sum, the claim for a higher rating for the Veteran's back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Radiculopathy of the Right Lower Extremity

The Veteran contends that he is entitled to a higher initial rating for his service-connected radiculopathy of the right lower extremity.  Such disability is rated as 20 percent disabling prior to February 24, 2016, and 40 percent disabling on and after that date, under Diagnostic Code 8520, which rates paralysis of the sciatic nerve. 

Diagnostic Code 8520 provides for a 20 percent rating when there is moderate incomplete paralysis of the sciatic nerve, a 40 percent rating for moderately-severe incomplete paralysis, and a 60 percent rating for severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating is warranted for complete paralysis of such nerve when the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "moderate," "moderately-severe," and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It also should be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  

At the March 2014 VA examination, the sensory examination was decreased in the right lower leg, ankle, and foot/toes.  The examiner diagnosed radiculopathy of the sciatic nerve in the right lower extremity with constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness, each of moderate severity.  There were no other signs of radiculopathy.  The Veteran did not have abnormal gait, but he regularly used braces and canes to assist with ambulation.  Muscle strength was normal without muscle atrophy.  Deep tendon reflexes also were normal.  The overall severity of the radiculopathy was determined by the examiner to be moderate.  

At the February 2016 VA examination, the sensory examination was decreased in the right upper anterior thigh, but otherwise normal.  The Veteran exhibited moderate constant pain, severe intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness.  He had no other symptoms of radiculopathy.  Gait was normal, but he regularly used a back brace and occasionally used a cane due to his back disability.  Muscle strength was 4/5 bilaterally in the hips, indicating active movement against some resistance, but otherwise normal.  There was no muscle atrophy.  Deep tendon reflexes were normal at the knee, but absent at the ankle.  The overall severity of the radiculopathy was assessed as moderate.  

With respect to the period prior to February 24, 2016, the Board finds that the currently assigned 20 percent disability rating for the Veteran's radiculopathy of the right lower extremity appropriately approximates the Veteran's degree of disability.  The Board concludes that the Veteran did not have moderately-severe incomplete paralysis of his sciatic nerve warranting a schedular 40 percent rating.  The sensory examination showed decreased sensation to light touch in the right lower leg, ankle, and foot/toes, rather than absent sensation.  There was no muscle impairment or incoordination.  No symptom of radiculopathy was evaluated as severe.  Moreover, the examiner in March 2014 characterized the disability as moderate incomplete paralysis of the Veteran's sciatic nerve.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim for an increased initial rating prior to February 24, 2016 must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

With respect to the period on and after February 24, 2016, the Board finds that the Veteran does not have severe incomplete paralysis of the sciatic nerve with marked muscular atrophy to warrant a schedular 60 percent rating.  The Veteran's gait was normal.  Muscle strength was slightly decreased at the hip, but otherwise normal.  There was no muscle atrophy.  The overall severity of the radiculopathy was assessed as moderate by the examiner in February 2016.  As the evidence preponderates against the claim, the benefit-of-the-doubt doctrine is inapplicable, and the claim for an increased rating on and after February 24, 2016 must be denied.  Id.  In addition, the Board finds that there is no basis for further staged rating of the Veteran's radiculopathy.  Fenderson, 12 Vet. App. at 126-27.

Other Considerations

In reaching the above conclusions, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extraschedular basis.  The Rating Schedule represents as far as is practicable, the average impairment of earning capacity.  In exceptional cases, an extraschedular rating may be provided.  See 38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009); Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors, such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  The Board has carefully compared the level of severity and symptomatology of the Veteran's low back disability with radiculopathy against the established criteria found in the Rating Schedule.  The schedular rating criteria contemplate the extent and severity of the Veteran's symptoms, which primarily consist of pain and functional impairment.  These signs and symptoms, and their resulting impairment, are contemplated by the Rating Schedule.  The diagnostic codes in the Rating Schedule corresponding to disabilities of the back and radiculopathy of the lower extremities provide disability ratings on the basis of limitation of motion and incapacitating episodes of the back, and paralysis of the sciatic nerve.  For all musculoskeletal disabilities, the Rating Schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell, supra.  For disabilities of the joints in particular, the Rating Schedule specifically contemplates factors such as weakened movement, excess fatigability, pain on movement, disturbance of locomotion, and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

The Veteran has not described any exceptional or unusual features of his disabilities, and there is no objective evidence that any manifestations are unusual or exceptional.  Further, no examiner has reported an exceptional disability picture with symptoms not represented in the Rating Schedule.  The criteria for the ratings more than reasonably describe the level and symptomatology of the Veteran's back disability with radiculopathy.  In addition, there is no evidence of frequent periods of hospitalization due to the Veteran's disabilities at issue.  Consequently, the Board concludes that referral for consideration of an extraschedular rating is not warranted.  Thun, 22 Vet. App. at 115-16; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

In addition, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit remand for referral to the Director of the Compensation Service for consideration of the assignment of an extraschedular rating for the period on appeal prior to February 24, 2016.  (The Board notes that the Veteran's combined evaluation for compensation purposes reached 100 percent as of February 24, 2016.)  In other words, the record evidence does not indicate that the Veteran's service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization, or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  

Temporary Total Evaluation

The Veteran contends that he is entitled to a temporary total evaluation, but has not alleged the basis therefore.  

A total disability rating (100 percent) will be assigned without regard to other provisions of the Rating Schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days, or that hospital observation at VA expense is required for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29.

A total disability rating (100 percent) also will be assigned without regard to other provisions of the Rating Schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement to a temporary total convalescence rating is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.  

Entitlement to a temporary total convalescence rating is warranted if treatment of a service-connected disability results in:  (1) surgery necessitating at least one month of post-operative convalescence; (2) surgery with severe post-operative residuals, such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of a one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  This regulation only authorizes the assignment of a disability rating and payment of compensation for service-connected disabilities. 

VA records show that the Veteran was hospitalized for four days in March 2012 with a primary discharge diagnosis of hyperglycemia/diabetes, and a secondary discharge diagnosis of gastroesophageal reflux disease and chronic low back pain.  In December 2012, the Veteran had same-day laser photocoagulation of edematous left false vocal cord mucosa.  A VA report of hospitalization shows the Veteran was hospitalized in May 2013 with admitting diagnoses of psychosis and posttraumatic stress disorder.  Of the foregoing diagnoses, only low back pain relates to a disability for which the Veteran is service connected.  

In this case, the Board finds that, because the Veteran was not hospitalized for more than 21 days for a service-connected disability during the appeal period, VA may not award benefits under 38 C.F.R. § 4.29.  In addition, VA may not award benefits under 38 C.F.R. § 4.30 for a temporary total convalescence rating because there is no evidence the Veteran underwent surgery for a service-connected disability or was immobilization by cast to treat a service-connected joint disability during the appeal period.  

The Board is bound by the law and is without authority to grant benefits on an equitable basis.  The legal authority pertaining to awards of temporary total ratings under 38 C.F.R. § 4.29, as well as under 38 C.F.R. § 4.30, is prescribed by Congress and implemented via regulations enacted by VA.  Neither the agency of original jurisdiction nor the Board is free to disregard laws and regulations enacted for the administration of VA programs.  38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. § 20.101(a) (2016).  Significantly, VA can only pay benefits that are authorized by law.  See Harvey v. Brown, 6 Vet. App. 416, 424 (1994) (the remedy for breach of an alleged obligation cannot involve payment of benefits where the statutory eligibility requirements for those benefits are not met); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).

Where, as here, the law is dispositive, the matter on appeal must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the claim for a temporary total evaluation must be denied.  38 C.F.R. §§ 4.29, 4.30.  




Entitlement to a TDIU

VA will grant a TDIU when the evidence shows that a veteran is unable to secure or follow a substantially-gainful occupation consistent with the veteran's education and occupational experience, by reason of service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

A total rating for compensation purposes may be assigned where the schedular rating is less than total, when service connection is in effect for one disability rated as 60 percent or more, or when there are two or more service-connected disabilities with at least one disability rated as 40 percent or more, such that there is a combined rating of at least 70 percent.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  38 C.F.R. § 4.16(a)(3).  The record must also show that the service-connected disability or disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially-gainful occupation.  38 C.F.R. §§ 3.340, 4.16(a).  

For a veteran to prevail on a claim for a TDIU, the sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. § 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert, supra.

As an initial matter, the Board notes that a claim for a TDIU was denied by the RO in August 2000.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  In addition, in July 2006, the Board dismissed a TDIU claim.  There was no appeal, and the Board's decision became final.  See 38 U.S.C.A. § 7104(b) (West 2014).  Despite the Board's finding in July 2011 that a claim for a TDIU had been raised in a May 2001 letter, given the foregoing history, in no case may the effective date for a TDIU be awarded prior to July 20, 2006.  Id.  

In addition, as noted above, the Veteran's combined evaluation for compensation purposes reached 100 percent on February 24, 2016.  The Court has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a Veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period). 

However, a grant of a 100 percent disability does not always render the issue of TDIU moot.  As is potentially relevant here, VA's duty to maximize a claimant's benefits includes consideration of whether his disabilities establishes entitlement to SMC under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  Specifically, SMC may be warranted if the Veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Bradley, 22 Vet. App. 280 (analyzing 38 U.S.C.A. § 1114 (s)).

Notably, such a scenario is not present here, as the Veteran's 100 percent schedular rating is considered resulting from a single disability, due to its nature.  Therefore, entitlement to SMC under 38 U.S.C.A. § 1114 (s) is not at issue and the claim for a TDIU is moot as of February 23, 2016.  Herlehy v. Principi, 15 Vet. App. at 35; see Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011).  
As such, the period on appeal for purposes of the Veteran's TDIU claim is at most from July 20, 2006 to February 23, 2016, inclusive.  

During the appeal period, service connection was in effect for lumbosacral strain with degenerative arthritis and IVDS, evaluated as 40 percent disabling; residuals of injury to the cervical spine, evaluated as 30 percent disabling, residuals of injury to the left foot, evaluated as 10 percent disabling, and scars due to second degree burns on the right leg, evaluated as noncompensable (0 percent disabling).  Effective April 25, 2013, service connection was in effect for radiculopathy of the right lower extremity secondary to the low back disability, evaluated as 20 percent disabling.  His combined rating was 60 percent prior to April 25, 2013, and 70 percent on and after that date.  As noted by the RO in the April 2016 supplemental statement of the case, because the Veteran's compensable service-connected disabilities all relate to the musculoskeletal system, they meet the criteria for a "single" 60 percent disability pursuant to 38 C.F.R. § 4.16(a)(3).  As such, the Board finds that the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) for the entire period on appeal.  

Background

Records from a VA vocational rehabilitation program show that the Veteran initially received counseling in 1993.  A 1994 note indicated that, at that time, he was working 18 hours a week but looking for full-time work.  Additional hours had opened up at his job by November 1994, so his vocational rehabilitation program was discontinued.  A 1996 initial assessment notes that he received an associate's degree from a technology institute in 1993, and that he passed a state third class stationary engineer license examination.  Reports dated in 2001 note that his progress was marred by psychiatric symptoms, specifically, mood swings and depression, and that he claimed to have "incapacitating back pain."  They note that he was unable to perform stationary engineer duties due to his service-connected disabilities.  However, a September 2001 memorandum notes that he had nonservice-connected depression, and, "[i]n addition, the self-reported MH (mental health) condition appears to be the central barrier to employment; it has yet to be properly diagnosed and treated."  In November 2006, the Veteran was notified that his vocational rehabilitation program had been interrupted and was anticipated to be discontinued, because he was not proceeding with his plan as required.  He had failed to provide requested information, and he had not progressed with his plan in a timely manner over the past year.  A December 2006 note indicated a history of irregular compliance with diary dates or in responding to attempts to contact him.  He had failed to provide requested information, or otherwise respond, to staff.  He was unemployed but was considered to be employable.  The Veteran had reported that he had obtained work, but did not provide documentation.  A January 2007 letter shows that VA notified the Veteran that his vocational rehabilitation program had been discontinued.  

The Veteran testified at his April 2006 Board hearing that he last worked in about March 2005 at a public library 26 hours per week.  He characterized his job as sitting and using a computer.  

An August 2008 VA spine examination report noted reports of chronic daily cervical and lumbar pain, with stiffness, weakness, fatigability, spasms, and decreased motion.  Pain worsened with bending and lifting had to be limited.  Prolonged standing, sitting, or walking over a quarter of a mile increased pain.  On examination, he was able to walk "fairly normally" without assistive devices, although he used a cane at times.  It was noted that the back disability had had some effect on his usual occupation, in that he could no longer work in heating and cooling due to lifting and bending, and that he was currently working part-time doing light electrical work.  There were no incapacitating episodes in the last 12 months.  There was no additional limitation of motion following repetitive use.  Strength was 5 out of 5 in the upper and lower extremities.  

At an August 2008 VA foot examination, the Veteran reported constant pain, weakness, and stiffness in his left great toe.  His symptoms were not usually present at rest; they were more with weight bearing, standing, and walking.  He could walk a quarter of a mile and stand 15 to 20 minutes.  He preferred to wear soft-soled shoes.  The examiner noted that the disability had had some effect on the Veteran's occupation.  He was self-employed as a handyman doing light electrical and plumbing jobs, and asserted that he could not do heating and cooling work due to his back.  On examination, gait was normal.  He was unable to stand on his toes due to left great toe pain.  There was slightly limited dorsiflexion.  Neurological and vascular examinations were intact.  There was no additional limitation of motion following repetitive use.  

An August 2008 VA peripheral nerve examination report noted that the Veteran was able to accomplish his daily activities.  There was no muscle wasting or atrophy, and muscle strength was 5/5 in all extremity muscle groups tested.  Joints were not affected.  The diagnosis was "normal nerve exam," and it was noted that there was no evidence of radiculopathy at that time.

VA treatment records from February 2009 show the Veteran was a general contractor.  A January 2011 VA examiner, in performing a foot examination, noted that the Veteran could "do his normal job, but prolonged standing bothers the foot."  He was able to stand and walk normally, and had normal weight bearing.  

A January 2011 VA spine examination report indicated that the Veteran reported worsening back pain with aching, soreness, and tenderness, and some right leg pain with numbness, tingling, and paresthesias.  The Veteran stated that he used a back brace or a cane at times.  There was no incapacitation.  He had been unable to do any heavy physical work, and was consequently only working part-time at odd jobs.  He was currently unemployed.  The examiner noted that the Veteran "would be limited to sedentary work."  

In a January 2012 VA treatment note, the Veteran reported that he was trying to find work, but that work was limited because the jobs required lifting heavy equipment.  He had recently started remodeling bathrooms, albeit infrequently.  

In November 2012, the Veteran applied for counseling at a VA vocational rehabilitation program.  At that time, he indicated that he was seeking an educational program with a goal of employment in a management role.  He indicated that from 2006 to 2011, he was working part time at a heating and air conditioning company, both as a technician and in management. The Veteran reported limited ability to lift, stand and walk, due to pain that he treated with medication.  The Veteran did not complete the required evaluation or counseling necessary for the program and, in March 2013, the program was discontinued. 

A December 2012 record shows the Veteran reported that he had had his own heating and cooling business; however, he could not maintain the physical requirements of the job and had lost the business about three years before.  In a January 2013 note, the Veteran reported he was unable to do heating and cooling work any longer, and that he wanted to be certain he was medically able before he engaged in another career or study.  A May 2013 record indicated that the Veteran reported he was not working.  

In connection with the March 2014 VA examination of the back discussed above, the examiner found that the Veteran's low back disability and radiculopathy of the right lower extremity limited him to light sedentary work.  

The Veteran was incarcerated from May 2014 to May 2015.  A September 2015 VA treatment note showed he was unemployed.  

In May 2016, the Veteran applied once again for VA Vocational Rehabilitation and Employment benefits.  At that time, he reported last working in September 2006 for the same company that, in his November 2012 vocational rehabilitation assessment, he had reported working for until 2011.  He indicated that he left the position due to "physical ability."  In a June 2016 report, a VA Vocational Rehabilitation Counselor determined that the Veteran would be unable to achieve any vocational goals at that time.  She indicated that his service-connected disabilities were severe enough that he was unable to perform any jobs that were physical in nature.  As for sedentary jobs, the counselor determined that the Veteran would not be able to perform such, due to restrictions on his ability to sit.  The counselor indicated that she felt there was no job that the Veteran could obtain, as his productivity would be impaired by his service-connected disabilities.  

In September 2016, the Veteran was provided VA examinations in connection with all of his service-connected disabilities.  The examiner found that the Veteran's service-connected disabilities precluded work that involved repetitive neck movements or prolonged neck extension, such as working overhead, and employment involving prolonged standing or walking.  Although the examiner concluded that the Veteran was unable to perform physical work, he determined that the Veteran could perform sedentary work.  

Analysis

After careful consideration of the evidence set forth above, the Board finds that the weight of the competent and probative evidence indicates that the Veteran's service-connected disabilities did not prevent him from securing and following substantially-gainful employment for the entire appeal period.  The Board notes, as explained supra, the appeal period in this case is from July 20, 2006 to February 23, 2016.

The Board acknowledges that the record is unclear as to when the Veteran became unemployed and whether the work he described constituted substantially-gainful employment.  As noted above, the Veteran did not submit a VA Form 21-8940 or provide his employment history as requested by the RO.  The Veteran has a duty to assist and cooperate with VA in developing his claim.  See Wood, supra.

Setting aside the threshold issue of when the Veteran became unemployed, the ultimate determination in a claim for a TDIU is not whether a veteran is unemployed or has difficulty finding employment, but rather, whether he or she is capable of performing the acts required by employment.  See Van Hoose, supra. In this case, the evidence does not credibly show that the Veteran could not perform the acts required by employment due to his service-connected disabilities prior to February 24, 2016.

The Board finds the opinion of the September 2016 VA examiner to be highly probative.  The examiner opined that the Veteran's service-connected disabilities do not preclude him from engaging in sedentary employment, as long as the employment did not involve working overhead.  The examiner based his opinion on thorough examinations of all the Veteran's service-connected disabilities and their impact on his employability.  
The Board acknowledges that the Veteran's work experience primary involved skilled trades that in general do not lend themselves well to sedentary employment.  However, the evidence shows that the Veteran engaged in sedentary employment when he worked at the public library.

In addition, the evidence does not show that the Veteran's service-connected disabilities interfered with his ability to learn, concentrate, read, communicate, or interact with people.  The Veteran was self-employed for many years and, therefore, has knowledge of office procedures relating to scheduling, purchasing, pricing, billing, and collecting, which are sedentary/mental skills.  There is evidence of record that the Veteran is able to use a computer.  There is no evidence that he has limitations due to his service-connected disabilities that would preclude him from using telephones and other office equipment.  The Veteran has an associate's degree from a technical school and most likely has significant experience reading and following technical manuals, blueprints, and instructions.  

There is no persuasive evidence that the Veteran's service-connected disabilities would have prevented him from utilizing the foregoing skills to do work of the nature he previously performed in an office/sedentary setting.  With the Veteran's experience as a skilled tradesman, he could have been employed in a building field as a project manager or to perform the same office procedures that he did in his own business.  Moreover, the Veteran could have performed functions related to training or supervising others.  As such, the Board finds the Veteran was capable of performing the physical and mental acts necessary to secure and follow substantially-gainful sedentary employment consistent with his education and training, prior to February 23, 2016.

The Board acknowledges that a VA vocational rehabilitation counselor determined in June 2016 that the Veteran was unable to work due to his service-connected disabilities.  However, this finding was made after the issue of entitlement to TDIU became moot and therefore has no bearing on the Board's findings that the Veteran was capable of performing the physical and mental acts necessary to secure employment during the appellate period.

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claim for a TDIU.  Consequently, the claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).  


ORDER

Entitlement to a disability rating in excess of 40 percent for lumbosacral strain with degenerative arthritis and intervertebral disc syndrome is denied.

Entitlement to an initial disability rating for radiculopathy of the right lower extremity in excess of 20 percent prior to February 24, 2016, and 40 percent on and after that date, is denied.

Entitlement to a temporary total evaluation is denied.

Entitlement to a TDIU prior to February 24, 2016 is denied.




____________________________________________
R.FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


